Citation Nr: 1711243	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-24 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for bilateral hearing loss.

The Board denied the Veteran's claim in a June 2012 decision.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2013 memorandum decision, the Court vacated the Board's decision and remanded the matter back to the Board for further action.  The Board then remanded the claim for additional development in February 2014, and again in August 2014.

In a March 2015 decision, the Board again denied the Veteran's claim for service connection for bilateral hearing loss, and the Veteran again appealed to the Court.  In a September 2016 memorandum decision, the Court vacated the Board's denial and once again remanded the matter for further action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss related to service.  Specifically, he asserts that his condition is related to noise exposure from service, or alternatively, that it is related to an incident in which he was struck in the jaw by his drill instructor.

In its September 2013 decision, the Court stated that the Board had failed to address the theory that the Veteran's hearing loss was associated with the incident involving the Veteran's drill instructor.  The Board remanded the claim in February 2014 and August 2014 in order to obtain a VA opinion addressing this contention.

A VA opinion was obtained in September 2014.  The examiner noted that hearing was within normal limits during the Veteran's enlistment examination in January 1972 and during his separation examination in March 1974.  He also noted that there was no permanent shift in the Veteran's puretone thresholds during this period.  He concluded by noting that, with no documented threshold shifts in service, the Veteran's hearing loss was not related to any event in service, including being struck in the jaw by his drill instructor.

In its September 2016 memorandum decision, the Court found that this opinion was inadequate.  Specifically, the examiner did not provide a rationale for his conclusion that being struck by a drill instructor did not cause the Veteran's hearing loss.  The Court found that the examiner's citation to the lack of threshold shifts, without further explanation, was insufficient.  Therefore, a supplemental VA opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to a VA audiologist or other appropriate examiner for a supplemental opinion assessing the etiology of the Veteran's bilateral hearing loss.  The examiner should indicate in his/her report that the file was reviewed.

The examiner must address the question of whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss is etiologically related to being struck in the jaw by his drill instructor.

Although the examiner must review the file, his/her attention is directed to the following evidence:

a) During the Veteran's January 1972 enlistment examination, puretone thresholds in the right ear at the 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz frequencies, in decibels, were 15, 15, 5, 5, and 5, respectively.  Left ear thresholds were 20, 15, 25, (blank), and 20.

b) The Veteran has stated that, during basic training in 1972, he was struck twice in the jaw by his drill instructor.  Although this incident was not documented, the examiner should assume the Veteran's statement is credible for the purposes of this opinion.

c) During the Veteran's March 1974 separation examination, puretone thresholds in the right ear at the 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz frequencies, in decibels, were 15, 15, 5, 0, and 5, respectively.  Left ear thresholds were 15, 15, 15, 15, and 15.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.

If the examiner determines that the lack of a permanent shift in puretone thresholds during service is the basis for finding that being struck by a drill instructor did not result in current hearing loss, he/she should provide a thorough explanation for this determination. 

If the examiner is unable to provide the requested opinion without resorting to speculation, he/she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

2.  After completion of the requested development, readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the claim is not granted, provide him and his representative with a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




